DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 have been examined.

EXAMINER’S NOTES:
When making amendments to the claims the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Note that Claim 2 did not have a status identifier.
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.  Note that the added text of claim 3 was not underlined.
Despite the remarks on Page 7 of the remarks section that a Terminal Disclaimer was filed to overcome the Double Patenting rejection, there has been no TD filed in this application as of the mailing of this communication.


Drawings
The drawings were received on 11/11/2021.  These drawings are acceptable.


Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.

Applicant argues:
“One significant difference between the prior art and the instant application is that as to the prior application, the arm rotates in one direction at a time. However, the arm in the present application rotates in both directions simultaneously that it moves in a three-dimensional space.

Examiner respectfully disagrees and initially noes that the limitation of the device having an arm which “rotates in both directions simultaneously” is not required the claim language as instantly set forth.  Further, such a limitation would be considered to be new matter as there is no support for the arm to rotate in both directions simultaneously in the original disclosure.  The specification states that 
“A rotation axis of the arm portion 32 is on both the y-axis perpendicular to the ground and the x-axis parallel to the ground, and thus the arm rotates in a three-dimensional (3D) space. Accordingly, the user's lower body may rotate in both a plane perpendicular to the ground and a plane parallel to the ground. Furthermore, a position and a direction of the thigh holder may be adjusted according to a motion direction of the user's lower body.”

Nothing in this excerpt indicates simultaneous rotation.  In fact, the final sentence indicates an adjustment of the machine in order to facilitate rotation in the other of the motion directions.
With regards to the handle limitation added to Claim 3, Applicant does not present any arguments as to whether or not Carlson discloses such a feature, but rather makes a statement in support of the use of a handle.  Also, similar to the argument above, Applicant refers to limitations (a handle being “placed in front of a user’s upper body”) that are not present in the claim language as instantly presented.


Claim Rejections - 35 USC § 102
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US Patent 4,720,099).

As to Claim 1, Carlson discloses an exercise device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device comprising:
a frame (4);
a seat (22) connected to the frame and configured to support a user in a sitting or lying position;
an arm (120) pivotably connected to the frame and rotatable;
a leg pad (124) pivotably connected to a lower end of the arm and configured to contact the back of the user's leg during use;
wherein a pivot axis of the arm portion is rotatable about both a y-axis perpendicular to the ground (Fig 14-16) and an x-axis parallel to the ground (Fig 17) so that the user performs a rotation activity about both the x-axis and the y-axis;
wherein the exercise device is configured to allow the user to sit or lie on the seat, locate his/her leg on the leg pad, and move the leg backward from an exercise starting position where the leg is pulled toward the user's chest;
locate one leg at a left side and rotate the leg rightward or vice versa; or 


As to Claim 2, Carlson discloses the exercise device of claim 1, wherein the arm connector comprises a first pivot axis parallel to the ground, a first roller configured to rotate about the first pivot axis, a first roller base configured to support rotation of the first roller, a bearing configured to support rotation of the first pivot axis, a second pivot axis perpendicular to the ground, a second roller configured to rotate about the second pivot axis, and a second roller base configured to support rotation of the second roller (Figs 1 and 14-17).

As to Claim 3, Carlson discloses the exercise device of claim 1, further comprising a front handle (Figs 14-17) connected to the frame to be held by the user for postural stability.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,625,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the application encompass the limitations of the patent.  The limitations of claims 1-10 of the application are obviously met by claim 2 of the patent because it is obvious that the frame, arm/ arm connector, seat, leg pad and shaft changing .

Further, Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/275341 (reference application) and Claims 1, 2, and 4 of copending Application No. 16/554703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons listed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/23/2021